 Case 2:19-cv-00384-RSP Document 25 Filed 06/10/20 Page 1 of 4 PageID #: 142



                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION
                                                  §
LONGHORN HD LLC.,                                 §     Case No. 2:19-cv-00384-JRG
                                                  §
                           Plaintiff,             §     JURY TRIAL DEMANDED
                                                  §
           v.                                     §
                                                  §
CHECK POINT SOFTWARE                              §
TECHNOLOGIES LTD.,                                §
                                                  §
                           Defendant.             §
                                                  §

    JOINT MOTION TO DISMISS WITH PREJUDICE PLAINTIFF’S COMPLAINT

       Plaintiff Longhorn HD LLC (“Longhorn”) and Defendant Check Point Software

Technologies Ltd. (“Check Point”) (jointly referred to as the “Parties”) have settled their

respective claims for relief asserted in this litigation. Accordingly, pursuant to Fed. R. Civ. P.

41(a)(2), the Parties respectfully request that all claims for relief asserted against Check Point by

Longhorn be dismissed, with prejudice, and the Parties further request that all attorneys’ fees,

costs of court and expenses be borne by each Party incurring the same.

       So agreed and stipulated.

       A proposed order is attached.

Dated: June 10, 2020                                  Respectfully submitted,

                                                      BROWN RUDNICK LLP

                                                      /s/ Vincent J. Rubino, III
                                                      Alfred R. Fabricant
                                                      NY Bar No. 2219392
                                                      Email: afabricant@brownrudnick.com
                                                      Peter Lambrianakos
                                                      NY Bar No. 2894392
                                                      Email: plambrianakos@brownrudnick.com
                                                      Vincent J. Rubino, III
Case 2:19-cv-00384-RSP Document 25 Filed 06/10/20 Page 2 of 4 PageID #: 143



                                         NY Bar No. 4557435
                                         Email: vrubino@brownrudnick.com
                                         BROWN RUDNICK LLP
                                         7 Times Square
                                         New York, NY 10036
                                         Telephone: (212) 209-4800
                                         Facsimile: (212) 209-4801

                                         Justin Kurt Truelove
                                         Texas Bar No. 24013653
                                         Email: kurt@truelovelawfirm.com
                                         TRUELOVELAWFIRM, PLLC
                                         100 West Houston
                                         Marshall, Texas 75670
                                         Telephone: (903) 938-8321
                                         Facsimile: (903) 215-8510



                                         /s/ Clement Roberts (With permission)
                                         Alyssa Caridis
                                         State Bar No. 260103
                                         Email: acaridis@orrick.com
                                         ORRICK, HERRINGTON &
                                         SUTCLIFFE LLP
                                         777 South Figueroa Street, Suite 3200
                                         Los Angeles, CA 90017
                                         Telephone: (213) 629-2020
                                         Facsimile: (213) 612-2499

                                         Clement Roberts
                                         CA State Bar No. 209203
                                         Email: croberts@orrick.com
                                         ORRICK, HERRINGTON &
                                          SUTCLIFFE LLP
                                         405 Howard Street
                                         San Francisco, CA 94105
                                         Telephone: (415) 773-5700
                                         Facsimile: (415) 773-5759




                                     2
Case 2:19-cv-00384-RSP Document 25 Filed 06/10/20 Page 3 of 4 PageID #: 144



                                         Evan Brewer
                                         State Bar No. 304411
                                         Email: ebrewer@orrick.com
                                         ORRICK, HERRINGTON &
                                         SUTCLIFFE LLP
                                         1000 Marsh Road
                                         Menlo Park, CA 94025-1015
                                         Telephone: (650) 614 7400
                                         Facsimile: (650) 614 7401

                                         Eric H. Findlay
                                         Email: efindlay@findlaycraft.com
                                         State Bar No. 00789886
                                         FINDLAY CRAFT, P.C.
                                         102 North College Avenue, Suite 900
                                         Tyler, TX 75702
                                         Telephone: (903) 534-1100
                                         Facsimile: (903) 534-1137

                                         ATTORNEYS FOR DEFENDANT
                                         CHECK POINT TECHNOLOGIES
                                         LTD.




                                     3
Case 2:19-cv-00384-RSP Document 25 Filed 06/10/20 Page 4 of 4 PageID #: 145



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on June 10, 2020, all counsel of record who are

deemed to have consented to electronic service are being served with a copy of this document via

the Court’s CM/ECF system per Local Rule CV-5(a)(3).


                                             /s/ Vincent J. Rubino, III
                                                Vincent J. Rubino, III
